Plaintiff Sperry  Hutchinson Company deals in trading stamps given by retail merchants to cash customers. The stamps are redeemable in cash or merchandise. Plaintiff Brock-Ederle Company is engaged in the retail sale of gasoline and gives these stamps to its customers. Upon being threatened with prosecution for violation of *Page 556 
Act No. 282, § 6, Pub. Acts 1937 (Comp. Laws Supp. 1937, § 9829-16, Stat. Ann. 1938 Cum. Supp. § 28.78 [6]), plaintiffs brought suit to enjoin defendant prosecutor from bringing such threatened action and claimed that section 6, was unconstitutional. The trial judge so held and defendant appeals.
We refer to our decision in People v. Victor, ante, 506. The trial judge was correct and his decree enjoining prosecution is affirmed, but without costs, a public question being involved.
WIEST, SHARPE, CHANDLER, and NORTH, JJ., concurred with BUTZEL, C.J.